     Case 4:21-cv-01628 Document 12 Filed on 07/02/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             July 02, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

SBU GROUP, LP,                                  §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §     CIVIL ACTION NO. H-21-1628
                                                §
OHIO CASUALTY INS. CO.,                         §
                                                §
                      Defendant.                §

                                            ORDER

       The parties have moved to abate this case pending the completion of an appraisal.

(Docket Entry No. 10). The court grants the motion and administratively closes this case pending

the appraisal. Either party may move to reinstate this case to the active docket within 14 days

from the date the appraisal determination or award issues.

               SIGNED on July 2, 2021, at Houston, Texas.



                                                    ___________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge
